1. The single member of the board, whose decision and findings were affirmed and adopted by the reviewing board (G. L. c. 152, § 10), considered the employee’s salary, room, board, and tips in arriving at his finding as to the employee’s average weekly wage. G. L. c. 152, § 1(1). There was evidence to support those findings, which we cannot disturb “unless different findings are required as matter of law.” Bajdek’s Case, 321 Mass. 325, 326 (1947). 2. The short answer to the employee’s grievance that no finding was made as to partial incapacity compensation is that the single member and later the reviewing board found that the employee’s earning capacity exceeded his average weekly wage on July 9, 1973. 3. Palomba’s “terse and very sketchy reference” to the question of the prevailing party’s right to costs under G. L. c. 152, § 11, falls short of argument within the meaning of Mass.R.A.P. 16(a) (4), as amended, 367 Mass. 921 (1975). Lolos v. Berlin, 338 Mass. 10,14 (1958) . Accordingly, we do not address the question.

Judgment affirmed.